DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
During the previous examination, Examiner found no prior art that alone or in combination with Mercuri (US 20190012249) that fairly taught or suggested generating a new machine learning model at the host organization by inputting the historical data received from the participating nodes into a neural network of a machine learning platform operating at the host organization; storing the new machine learning model as an encrypted JavaScript Object Notation (JSON) compatible object; receiving a consensus agreement from the plurality of participating nodes on the blockchain to Attorney Docket No.: 37633.6310X (A3366US)Claims Serial No.: 16/177,300- 2 -Examiner: DUAN ZHANGapply the new machine learning model to smart contract transactions executed via the blockchain; deploying the new machine learning model to the participating nodes as a component of a smart contract to be executed in fulfillment of the smart contract transactions, wherein deploying the new machine learning model to the participating nodes as a component of a smart contract comprises linking the new machine learning model via a smart flow for the smart contract to the encrypted JSON compatible object; receiving a transaction at the blockchain and responsively triggering the smart contract to process the transaction onto the blockchain as a new smart contract transaction; and executing the smart contract and executing the new machine learning model as part of the smart contract to determine whether the transaction is valid in fulfillment of processing the transaction onto the blockchain, wherein executing the smart contract comprises resolving the linking to the encrypted JSON compatible object and deserializing the encrypted JSON compatible object for execution as part of executing the smart contract. No prior art was located in the Examiner’s search that would correct this deficiency. Therefore, as the independent claims 1, 19, and 25 each contain this limitation the claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUAN ZHANG/Examiner, Art Unit 3685          
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685